Citation Nr: 0023947	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  92-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 1954 rating decision which denied service 
connection for sinus bradycardia.  

2.  Entitlement to service connection for sinus bradycardia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran served on active duty from June 1949 to 
October 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that there was no 
clear and unmistakable error in the October 1954 rating 
decision which denied service connection for sinus 
bradycardia.  

The veteran's case was remanded by the Board to the RO in 
February 1994, for additional evidentiary development and for 
due process reasons.  Specifically, the Board, in its remand, 
construed the veteran's statements requesting readjudication 
of his claim for sinus bradycardia as a request to reopen the 
claim for sinus bradycardia.  This additional new and 
material evidence issue was remanded for the consideration of 
the RO, in the event that favorable action was not taken with 
respect to his claim of CUE in the 1954 rating decision.

In a July 1995 decision by the Board it was determined that 
new and material evidence had been submitted and the claim 
for service connection was reopened.  The Board then remanded 
the service connection claim so that the RO could consider 
the claim on a de novo basis.  The CUE claim was deferred at 
that time.

In December 1998, the case was remanded by the Board to the 
RO for a third time for additional evidentiary development.  
Following compliance with the Board's directives on Remand, 
the case is now returned to the Board.

It is noted that the claims file contains evidence, 
consisting of private medical records which were received at 
the RO in August 2000 and forwarded to the Board.  This 
material was not previously considered by the RO.  The 
veteran's representative indicated in his informal hearing 
presentation, in August 2000, that the veteran wished to 
waive RO consideration of this evidence in accordance with 
38 C.F.R. § 20.1304(c) (1999).  Accordingly, this material 
will be reviewed and considered by the Board.

The Board notes that within the private medical records 
submitted into evidence in August 2000 were records 
indicating a recent diagnosis of coronary artery disease 
necessitating coronary artery by pass surgery.  Implicit 
within the statement of the veteran's representative in 
August 2000, was a claim for service connection for coronary 
artery disease.  The Board notes, however, that a claim 
seeking service connection for coronary artery disease has 
not previously been considered by the RO and is not part of 
this appeal.  The only condition for which the veteran is 
seeking service connection on this appeal is his sinus 
bradycardia.  Therefore, the Board notes that the claim 
seeking service connection for coronary artery disease has 
not been developed for appellate review, is not inextricably 
intertwined with the issues on appeal and accordingly, is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The October 1954 rating decision which denied service 
connection for sinus bradycardia was based on the correct 
facts as they were known at that time, and was in accordance 
with the existing law and regulations.

2.  The veteran was diagnosed with sinus bradycardia in 
service and within one year of service; however, there is no 
competent evidence of record that the diagnosis of sinus 
bradycardia represented a chronic disease or disability for 
which service connection may be granted.

3.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for sinus bradycardia.



CONCLUSIONS OF LAW

1.  The October 1954 rating decision which denied service 
connection for sinus bradycardia does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1999).

2.  The veteran has not submitted a well-grounded claim of 
service connection for sinus bradycardia.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that during treatment for 
pneumonia in July 1949, sinus bradycardia was detected on EKG 
study.  The study was reported to be otherwise within normal 
limits.  Also in July 1949 was a physical examination report 
which stated that the heart had regular rhythm and rate with 
no murmurs.  There were no further references to sinus 
bradycardia in the remainder of the service medical records.  
On separation examination, in October 1952, findings 
regarding the heart were normal.  Pulse was 72 sitting and 84 
after exercise.

The Board notes that there are many post-service medical 
records pertaining to bronchitis, sinusitis, or other 
disorders not pertinent to the veteran's current claims, and 
while the Board has reviewed all medical evidence within the 
claims file, its discussion will be limited to those records 
which are pertinent.

A VA EKG in April 1953 noted sinus bradycardia with sinus 
arrhythmia, vertical heart, otherwise within normal limits.  
X-ray study revealed a normal heart and examination findings 
were normal.  Another VA examination in August 1953 indicated 
normal cardiovascular findings and VA examination and X-ray 
study in August 1954 was also entirely normal regarding the 
heart.

The veteran was denied entitlement to service connection for 
sinus bradycardia in October 1954.  The basis for that 
decision was that bradycardia was an acute disability and not 
ratable.  The veteran was notified of that determination, but 
did not appeal it. 

The Board notes that service connection for bronchial asthma 
was granted by a May 1955 rating decision and as a result of 
that disorder, the veteran underwent frequent VA examinations 
of his chest.  On VA examination in April 1955, the heart had 
regular rhythm and rate with no murmurs and chest X-ray study 
was normal.  Chest X-ray studies in August 1956, March 1957, 
June 1960, January 1961, and on VA examination in July 1961 
were also negative.

A June 1963 VA report of an EKG reflected the presence of 
sinus bradycardia rhythm, but otherwise the findings were 
reported as normal.  Chest X-ray study and physical 
examination findings were normal.  Heart rhythm and chest X-
ray study were normal on VA examinations in April 1964, 
February 1965, March 1968, and March 1970.

A private hospitalization record from February 1982 indicated 
the veteran was admitted with respiratory distress and a 
history of having been a heavy cigarette smoker for the prior 
30 years.  Physical examination, however, revealed a normal 
heart rate.

VA pulmonary examinations in May 1982, February 1984 were 
negative for any cardiovascular findings. 

VA chest X-ray study in February 1991, September 1991, and 
November 1991 indicated normal findings regarding the heart.

In March 1993, the veteran underwent a cardiac fitness 
examination and there was normal sinus rhythm at rest.  
However, pleuritic chest pain developed 3 minutes into 
exercise and resolved with 3 minutes recovery.  There were 
occasional premature ventricular contractions (PVC) during 
exercise and recovery, increased somewhat over baseline.  The 
conclusions indicated a positive exercise for ischemia; 
exercise associated chest discomfort clinically non-anginal, 
and PVCs; and good cardiorespiratory fitness. 

Chest X-ray study in March 1993 again reported a normal 
heart.  A VA outpatient treatment record from June 1993 
recorded an impression of bradycardia.  A February 1994 chest 
X-ray study reported a left ventricular configuration and an 
elongated aorta, otherwise normal with no evidence of 
significant or acute cardiopulmonary disease.  An August 1994 
chest X-ray study did not note any heart irregularities.  A 
January 1995 VA outpatient treatment record noted sinus 
bradycardia.  January 1995 X-ray study noted a normal heart 
with a slightly prominent aorta.

VA cardiac stress testing in January 1995 and baseline EKG 
showed normal sinus rhythm (NSR) with nonspecific T wave 
changes.  There was no chest discomfort and no ischemia.  
There were frequent PVCs and transient ventricular bigeminy 
during the test.

The veteran underwent VA cardiology examination in 
September 1995.  He complained of extreme tiredness and 
fatigue.  History of past sinusitis and chronic lung disease 
was noted.  History of heavy smoking until 1982 was also 
noted.  He underwent a stress thallium test which appeared to 
show normal ventricular function and normal wall motion.  He 
could not exercise to 85 percent of his maximum heart rate so 
the possibility of ischemia in a higher heart rate could not 
be ruled out.  There was no significant heart murmur at 
present.  A September 1995 electrocardiogram (EKG) indicated 
normal sinus rhythm with occasional ventricular extra 
systoles and nonspecific ST and T changes.  According to the 
examiner, when this was compared to his previous EKG, there 
was no significant diagnostic change.  Chest X-ray study did 
not show any cardiomegaly.  Additionally, the examiner 
indicated that at the time of the September 1995 examination, 
the veteran's extreme tiredness and fatigue could not be 
attributed to his cardiac condition.

Following the Board's December 1998 remand, the veteran 
underwent another VA cardiology examination in December 1999.  
The examination reviewed all of the old records including the 
1949 EKG diagnosis of sinus bradycardia.  The examiner noted 
that at no time in the veteran's medical history had he ever 
had any symptoms that could be attributed to sinus 
bradycardia, such as syncope or presyncope.  At no time was 
there a pacemaker, nor was such recommended.  There were no 
documented sustained atrial or ventricular arrhythmias.  It 
was also stated that the sinus bradycardia had not affected 
usual occupation or daily activity, and that although the 
veteran complained of fatigue, this could not be attributed 
to heart rate or rhythm.  EKG showed normal sinus rhythm with 
a heart rate of 66 beats per minute and occasional PVCs.  EKG 
was within normal limits, with the exception of premature 
ventricular contractions and nonspecific ST and T wave 
changes.  The impression was of sinus bradycardia by history.  
The examiner commented that while the veteran had a sinus 
bradycardia during service, he would consider this a 
physiological variant, not representing any significant 
cardiovascular disability.  It was stated that the sinus 
bradycardia was not a specific diagnosis other than a 
physiological description of the resting rate of the heart.  
The examiner also noted that the veteran exercised to 85% of 
the maximal predicted heart rate.  The veteran reached 8 
METS.  There was a questionable ischemia in the mid-anterior 
wall, and this defect could not be attributed to the prior 
sinus bradycardia.

Submitted into the evidentiary record in August 2000 were 
private medical records indicating that the veteran was 
admitted to the hospital in July 2000 with complaints of 
chest pain having onset a few hours earlier.  History of 
sinus bradycardia was noted.  However, history of cardiac 
problems in the past was denied.  The negative December 1999 
VA stress test was also noted.  The impression was of angina 
secondary to coronary artery disease.  The veteran 
subsequently underwent a surgical coronary artery bypass 
graft.

II.  Analysis

The veteran and his representative contend that there was CUE 
in the an October 1954 denial of service connection for sinus 
bradycardia.  It is argued that not only was sinus 
bradycardia diagnosed in service in 1949, but it was also 
diagnosed again within six months of separation from service 
in 1953.  Therefore, it is argued that service connection was 
warranted in 1954, as the diagnosis in 1949 and 1953 
demonstrated that a chronic disorder was present.  In the 
alternative, if CUE is not found in the 1954 rating decision, 
it is further argued that sinus bradycardia was also 
diagnosed on the veteran's June 1963 VA examination and on 
many other subsequent post-service medical records.  The 
veteran contends that bradycardia is a non-curable disease 
and, therefore, is chronic by definition.  He requests that 
service connection be granted for his bradycardia.

A.  CUE

In the October 1954 rating decision, the RO denied service 
connection for sinus bradycardia.  The evidence of record at 
that time has been discussed in detail above.  It was clear 
that sinus bradycardia was diagnosed in service in July 1949 
and within one year of service, in April 1953.  When the RO 
denied the claim, they notified the veteran that sinus 
bradycardia was an acute disability and was not ratable.

In October 1954, the veteran was notified of the denial of 
his claim and of his right to file an appeal; however, he did 
not do so.  Under the applicable law and regulations, 
previous determinations which are final and binding, 
including decisions regarding service connection, will be 
accepted as being correct in the absence of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" (CUE) is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  An asserted failure to evaluate and 
interpret correctly the evidence is not clear and 
unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 
245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior decision.  
See Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  
Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).  The Board 
notes that vague allegations that the prior adjudication 
failed to follow the law or regulations cannot satisfy the 
stringent pleading requirements for the assertion of CUE.  
See Fugo v. Brown, 6 Vet. App. at 44-45.

The Board finds that the October 1954 rating decision which 
denied service connection for sinus bradycardia was based on 
the correct facts as they were known at that time.  The 
rating decisions show that the RO considered all of the 
evidence which was of record at that time.  Although the 
appellant disagrees with the conclusions reached by the RO, 
an asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).

With respect to any contention that the RO committed error by 
failing to develop additional evidence, the Board notes that 
a failure to fully develop evidence is not considered to be 
CUE.  "[T]he VA's breach of the duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record."  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The Board also finds that the rating was in accordance with 
the existing law and regulations.  The Board notes that 
cardiovascular disease is (and was in October 1954) subject 
to a one year presumptive period.  However, a diagnosis of 
sinus bradycardia was not adequate to show that the veteran 
had a heart disorder which was subject to that one year 
presumption.  In this regard, the Board notes that an 
acceptable diagnosis cannot be based upon the presence of 
systolic murmurs alone.  Tachycardia and bradycardia, the 
various arrhythmias, and cardiac hypertrophy or dilatation, 
do not represent generally acceptable diagnoses, and 
elevation or depression of the systolic or diastolic pressure 
is usually a manifestation of disease, rather than a clinical 
entity.  See 38 C.F.R. § 4.100 (1997).

Essentially the same provision was in effect in 1954 as part 
of the VA Schedule for Rating Disabilities.  Therefore, even 
if the RO did not consider the presumptive provisions, it has 
not been shown that the decision would have been manifestly 
different but for the alleged error.  A service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The medical 
evidence of record at the time of the October 1954 rating 
decision failed to show the existence of a current heart 
disorder, and the presence of sinus bradycardia in and of 
itself does not satisfy that requirement.  That reason alone 
warranted denial of the claim.  Accordingly, the Board 
concludes that the October 1954 rating decision which denied 
service connection for sinus bradycardia did not contain CUE.

The Board has also considered that effective January 12, 
1998, revisions to the VA Schedule for Rating Disabilities 
regarding the cardiovascular system took place.  38 C.F.R. 
§§ 4.100, 4.101, 1.102, 4.104; See Federal Register, Vol. 62, 
No. 238, January 12, 1998, pages 65207- 65224.  However, 
those subsequent changes are irrelevant to the veteran's 
claim of CUE as only the law at the time of the October 1954 
rating decision may be considered in reviewing the claim of 
CUE.

B.  Service Connection

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Certain chronic diseases, including cardiovascular disease, 
although not manifest during service, shall be service-
connected if they become manifest to a degree of 10 percent 
or more within one year of separation from service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Regarding the veteran's claim seeking service connection, the 
threshold question which the Board must address is whether 
the appellant has presented a well-grounded claim.  A well-
grounded claim is one which is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).

See also Rabideau v. Derwinski, 2 Vet. App. 141, 142-143 
(1992)  (Service connection may be granted for a chronic, not 
acute, disease or disability); and Brammer v. Derwinski, 3 
Vet. App. 223 (1992)  (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such injury resulted in a present disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for 
sinus bradycardia.

In this regard, the Board notes that it is apparent from the 
July 1949 service medical record that the veteran was 
diagnosed with sinus bradycardia in service.  It is also 
clear that sinus bradycardia was again diagnosed within one 
year of service, on VA examination in April 1953.  There are 
multiple subsequent diagnosis of sinus bradycardia up to the 
present.  The pertinent question then is whether the 
diagnosis of sinus bradycardia in service and within one year 
of service represents the beginning of a chronic disorder for 
which service connection may be granted.  38 C.F.R. §§ 3.303, 
3.307, 3.309.

Having carefully reviewed all available evidence of record, 
the Board concludes that there is no competent evidence of 
record to indicate that the diagnosis of sinus bradycardia in 
service and within one year of service represented a chronic 
disease or disability for which service connection may be 
granted.  In this regard, the Board notes that neither the 
service medical records nor the April 1953 VA examination 
indicated that the diagnosed sinus bradycardia represented 
any type of chronic cardiac disability or disorder.  Indeed, 
other than indicating the presence of sinus bradycardia, the 
heart was reported to be normal.  Likewise, the veteran 
underwent many subsequent VA examinations and chest X-ray 
studies, all of which were negative for cardiovascular 
findings, other than occasionally noting the presence of 
sinus bradycardia.  It was not until 1993, that VA 
examination indicated findings of ischemia and this was more 
than 40 years after the veteran's separation from service.  
The veteran's coronary artery disease was not diagnosed until 
his recent treatment in July 2000.  The Board notes that even 
those records which diagnosed ischemia and coronary artery 
disease made no discussion of the veteran's sinus bradycardia 
representing any type of chronic cardiac disability or 
disorder.

The Board further notes that the veteran's VA examination in 
September 1995 reported the veteran's complaints of tiredness 
and fatigue but found that these could not be related to any 
cardiac condition.  The veteran's December 1999 VA 
examination specifically found that at no time in the 
veteran's medical history had he ever had any symptoms that 
could be attributed to sinus bradycardia, such as syncope or 
presyncope; and that the sinus bradycardia had not affected 
usual occupation or daily activity, and that although the 
veteran complained of fatigue, this could not be attributed 
to heart rate or rhythm.  Once again, it is noted that the 
examiner commented that while the veteran had a sinus 
bradycardia during service, he would consider this a 
physiological variant, not representing any significant 
cardiovascular disability.  It was stated that the sinus 
bradycardia was not a specific diagnosis other than a 
physiological description of the resting rate of the heart.

Therefore, the Board finds that not only does the medical 
evidence not support the veteran's contentions that the 
findings of sinus bradycardia in service represents a chronic 
disorder for which service connection is warranted, but 
instead the medical evidence in the form of the September 
1995 and December 1999 VA examinations specifically rebut the 
veteran's contentions.

Accordingly, the Board finds that the veteran has simply made 
a contention that he should be granted service connection for 
sinus bradycardia without submitting any competent evidence 
that the diagnosis represented a disability for which service 
connection may be granted.  See Brammer, Caluza, and 
Rabideau, supra.  

The Board further finds that although the veteran currently 
asserts that his diagnosis of sinus bradycardia in service 
represented a chronic disorder, as a layperson without 
demonstrated medical training and expertise, he is not 
competent to render an opinion on a medical matter, such as 
whether a chronic cardiovascular disorder was shown in 
service, or is medically demonstrated currently.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Therefore, in light of the foregoing, the veteran's claim for 
service connection for sinus bradycardia must fail.  Since 
the veteran's claim is not well grounded, he cannot invoke 
the VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  See Epps, 126 F.3d at 
1468; Grivois v. Brown, 6 Vet. App. 136 (1994).

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
All efforts have been made to obtain all treatment records 
alleged by the veteran.  The case was previously remanded on 
three occasions for additional development.  There is no 
indication that any further relevant records exist for his 
claim.  The Board concludes that there are no additional 
pertinent records of treatment which are not in the claims 
folder and would be available.  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  Therefore, under the circumstances of 
this case, the appellant's application is not incomplete, and 
VA has not been put on notice that other relevant evidence 
exists, or could be obtained, which, if true, would make the 
claim "plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.



ORDER

There is no CUE in the October 1954 rating decision which 
denied service connection for sinus bradycardia.

Entitlement to service connection for sinus bradycardia is 
denied, as the claim is not well-grounded.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

 

